          Case 3:20-cr-02181-DMS Document 37 Filed 11/13/20 PageID.109 Page 1 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                               (For Offenses Committed On or After November l, 1987)

                MIRNA VELASCO TAPIA                                    Case Number:        20CR2181-DMS

                                                                    Pedro Bernal Bilse RET
                                                                    Defendant's Attorney
USM Number

• -
THE DEFENDANT:
~    pleaded guilty to count(s)
                                  95716298



                                          1 of the Superseding Information
                                                                                                          E,010
                                                                                                          _nr.r    ,-   ·,1~'   !.t"I

                                                                                                  SOUTHERN DIS-rRICT C;F C.',LIFORNIA
                                                                                                                                        e:""I



 D  was found guilty on count(s)                                                                 BY                                             DEPUTY
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
Title & Section                        Nature of Offense                                                                  Number(s}
18 USC 371                             CONSPIRACY (Misdemeanor)                                                                  IS




    The defendant is sentenced as provided in pages 2 through     -----=5'-'---- of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has beeri found not guilty on count(s)

 ~   Count(s)    In underlying Information                    is          dismissed on the motion of the United States.

     Assessment: $25.00


 D    JVT A Assessment*: $
      *Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.
 •    No fine                 D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that tbe defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    Date of Imposition of Sentence



                                                                    HON. Da            . abraw
                                                                    UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-02181-DMS Document 37 Filed 11/13/20 PageID.110 Page 2 of 5
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:              MIRNA VELASCO TAPIA                                                           Judgment - Page 2 of 5
      CASE NUMBER:            20CR2181-DMS

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of:
THREE (3) YEARS

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, ~nless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence ofrestitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probatiou officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the comt of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                20CR2181-DMS
             Case 3:20-cr-02181-DMS Document 37 Filed 11/13/20 PageID.111 Page 3 of 5
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  MIRNA VELASCO TAPIA                                                                     Judgment - Page 3 of5
  CASE NUMBER:                20CR2181-DMS


                                      ST AND ARD CONDITIONS OF SUPERVISION
 As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
 These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
 supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
 and bring abo.ut improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
    office or within a different tinie frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthful]y the questions asked by their probation officer.

· 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
     unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
     expected change.

 6. The defendant must a11ow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
    first getting the pennission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          20CR2181-DMS
        Case 3:20-cr-02181-DMS Document 37 Filed 11/13/20 PageID.112 Page 4 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            MIRNA VELASCO TAPIA                                                   Judgment - Page 4 of 5
CASE NUMBER:          20CR2181-DMS



                               SPECIAL CONDITIONS OF SUPERVISION


   1. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
      officer, and comply with both United States and Mexican immigration law requirements.

   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
      1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. ·Any search must be conducted at a
      reasonable time and in a reasonable manner.




                                                                                                20CR2181-DMS
         Case 3:20-cr-02181-DMS Document 37 Filed 11/13/20 PageID.113 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             MIRNA VELASCO TAPIA                                                     Judgment - Page 5 of 5
CASE NUMBER:           20CR2181-DMS




                                                       FINE

Pay a fine in the amount of$1,000 through the Clerk, U.S. District Court. Payment of fine shall be forthwith, or
at the rate of$ I 00 per month during her supervised release. These payment schedules do not foreclose the United
States from exercising all legal actions, remedies, and process available to it to collect the fine judgment at any
time.

                                            RESTITUTION

The defendant shall pay restitution in the amount of    $1,200.00             unto the United States of America.

Pay restitution in the amount of $1,200.00 through the Clerk, U.S. District Court. The defendant shall pay the
restitution during his supervised release at the rate of $50.00 per month. These payment schedules do not
foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
restitution judgment.

Restitution is to be paid to the following victim:

U.S. Environmental Protection Agency (EPA)
Director Erica Canzler
US EPA National Enforcement Investigations Center
Denver Federal Center, Bldg 25, Door E3
Denver CO 80225-0227


Until the fine restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.




                                                                                                   20CR2181-DMS
